106 Ariz. 130 (1970)
471 P.2d 1022
STATE of Arizona, Appellee,
v.
George E. McDONALD, Appellant.
No. 2107.
Supreme Court of Arizona, In Banc.
June 25, 1970.
*131 Gary K. Nelson, Atty. Gen., by Carl Waag, Asst. Atty. Gen., Phoenix, for appellee.
Rubin Salter, Jr., Tucson, for appellant.
HAYS, Justice.
The appellant was sentenced to not less than 20 nor more than 30 years on a charge of robbery. This sentence was to run concurrently with another sentence which he was serving. Originally appellant was charged with "robbery while armed with a gun," and after the information was amended to "robbery" he entered a plea of guilty to the amended information.
The only issue raised by the appellant in this appeal is a contention that the sentence is excessive. With this position we do not agree.
Appellant directs our attention to A.R.S. § 13-1717, subsec. B which empowers us to reduce a sentence if "the punishment imposed is greater than under the circumstances of the case ought to be inflicted." He also points out the fact that the defendant is only twenty-two years of age.
Other facts must also be noted however. The appellant was on parole from the Arizona State Prison when the robbery was committed. Although the information was amended the trial court could appropriately give consideration to the fact that the appellant was armed with a gun when he committed the robbery.
It was for the trial court to evaluate the degree of appellant's repentance when he confessed to eight other robberies.
The record reflects that the sentence was not imposed in haste, for the date of sentencing was continued six days at the request of the Probation Department.
Our statement in State v. Caron, 105 Ariz. 122, 460 P.2d 176, 177 (1969) is dispositive of the issue here:
"Where a sentence is within the permissible statutory limits, it will not be modified or reduced on appeal unless it clearly appears excessive under the circumstances. State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969); State v. Bible, 104 Ariz. 346, 452 P.2d 700 (1969); State v. Fierro, 101 Ariz. 118, 416 P.2d 551 (1966)."
Judgment of conviction and sentence affirmed.
LOCKWOOD, C.J., STRUCKMEYER, V.C.J., and UDALL and McFARLAND, JJ., concur.